Citation Nr: 0816705	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1946 to January 
1949.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico.  

The Board notes that the veteran is in excess of 80 years of 
age.  Accordingly, the Board has determined that it is 
appropriate to advance this claim on the docket.


FINDINGS OF FACT

1.  The veteran's sever lower extremity pain and weakness is 
medically attributed to service-connected lumbar discogenic 
disease and to neuropathy due to diabetes mellitus, for which 
service connection is not in effect, but the relative 
contribution of each disorder to the veteran's pain and 
weakness cannot be determined.  

2.  The veteran's inability to stand for more than one minute 
or to ambulate, even with the use of a walker, is essentially 
equivalent to evidence that he would be equally well-served 
by a prosthesis, although the veteran is not a candidate for 
amputation because of the severity of his medical disorders.  


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the decision below is favorable to the veteran, no further 
discussion of the duty to notify or the duty to assist is 
required.  

Claim for assistance to obtain automobile and/or adaptive 
equipment 

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to a service-connected 
disability, has: (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
Tucker v. West, 11 Vet. App. 369, 373 (1999) (relevant 
inquiry concerning loss of use is not whether amputation is 
warranted but whether the claimant has had effective function 
remaining other than that which would be equally well served 
by an amputation with use of a suitable prosthetic 
appliance).  In accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.  Id.  The determination will be made on the 
basis of the actual remaining function, whether the acts 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, is considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2).  

The veteran has been granted service connection for several 
disabilities.  Left thigh atrophy is evaluated as 40 percent 
disabling; left calf atrophy is evaluated as 30 percent 
disabling; degenerative joint disease of the lumbar spine is 
evaluated as 40 percent disabling; and, status post 
patellectomy, left knee, with traumatic arthritis, is 
evaluated as 40 percent disabling.  The veteran had a left 
total knee replacement in 2001, followed by other surgeries 
on that same leg.  The veteran has been awarded a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).

There is no evidence that the disorders of the veteran's left 
leg, left knee, or spine affect his vision.  The veteran 
complains of weakness in both lower extremities.  Diagnoses 
of peripheral vascular insufficiency and numbness of both 
lower extremities have been assigned.  When the veteran 
submitted his claim for financial assistance with purchase of 
an automobile, he had progressive weakness if he stands for 
prolonged periods of time.  He walked very short distances 
with use of a standard walker.  He required assistance for 
some daily activities, including dressing the lower 
extremities and bathing.  His motor strength was 3/5 at the 
right ankle and 5/5 at the left ankle.  Iliopsoas muscle 
strength was 3/5 on the right and 5/5 on the left.  The 
examiner noted that the veteran had several factors that 
could affect his ability to walk, including peripheral 
vascular insufficiency and peripheral neuropathy, cervical 
stenosis, lumbosacral spine stenosis.  

On VA examination conducted in July 2006, the veteran 
complained of constant and permanent numbness along with 
weakness in both lower extremities, which the examiner 
indicated was attributable to peripheral vascular disease.  
The veteran required a walker for ambulation, but was still 
ambulating with difficulty.  However, he also used a 
wheelchair for mobility.  He came to the VA examination in a 
wheelchair, accompanied by his daughter.  He was able to 
propel himself in the wheelchair and transfer in and out of 
the wheelchair unassisted.  He described almost constant pain 
in the lower extremities.  The examiner found weakness of 3/5 
in the lower extremities distally and 4/5 strength 
proximally.  There was loss of vibration on sensory 
examination in both lower extremities with preserved position 
sense.  Deep tendon reflexes were three plus at the patella 
on the  right and left, three plus at the right Achilles and 
one plus in the left Achilles.  The veteran had generalized 
muscle atrophy of the lower extremities, including the 
calves.  He did not bring his walker, so his gait cycle could 
not be evaluated adequately.

On VA examination in October 2006, there was left calf 
atrophy and weakness of both lower extremities.  The veteran 
used a walker for transfers and ambulation short distances 
and used a wheelchair for mobility over longer distances.  
The veteran was unable to stand on his heels and toes.  The 
examiner stated that the veteran was "able to stand" but 
was "barely able to ambulate" using the walker due to pain 
and weakness in both legs.  He was able to stand for one 
minute.  The examiner attributed the weakness of the 
veteran's lower extremities to a combination of severe 
peripheral neuropathy as a consequence of diabetes mellitus 
and to the veteran's service-connected discogenic disease 
affecting the lumbar spine.  It did not appear that the 
relative contribution of the service-connected and 
nonservice-connected disability could be separated out.  

The evidence establishes that the veteran is able to move 
both hips, both knees, and both ankles as required to stand 
upright, although the veteran is able to stand for only about 
one minute as a result of weakness.  Although the veteran's 
lower extremities are both weak and painful, that veteran is 
able to use his lower extremities to transfer independently 
into and out of a wheelchair.  His ability to use both 
extremities for balance is limited to the ability to stand 
upright for one minute, with the assistance of a walker, and, 
by the time of the October 2006 VA examination, the veteran 
was essentially unable to use either lower extremity for 
propulsion.  

There is no evidence that amputation of either lower 
extremity, at any level, has been recommended.  However, the 
Board notes that the veteran has not been evaluated to 
determine whether amputation would relieve his pain or 
improve his function.  Given the veteran's general health and 
his diabetes mellitus and vascular disease, it is unlikely 
that the veteran would be a candidate for elective 
amputation.  However, given that the veteran's use of his 
lower extremities, at least since October 2006, has been 
limited essentially to the ability to balance for brief 
periods as necessary to transfer in and out of a wheelchair, 
it appears that the veteran would be equally well-served by 
any prosthesis he could use on either lower extremity for 
balance.  Thus, it appears that he meets the definition of 
loss of use of one lower extremity or both lower extremities 
as defined for VA purposes.  38 C.F.R. §§ 3.350, 4.63.  

Resolving any reasonable doubt in the veteran's favor, the 
evidence establishes that the veteran is able to use his 
lower extremities for balance for up to one minute, with the 
assistance of a walker, and is able to use his lower 
extremities to balance as needed to transfer from the 
wheelchair to another place to sit, but is essentially unable 
to use his lower extremities for propulsion.  38 U.S.C.A. 
§ 5107(b).  The evidence also establishes that the lower 
extremity pain and weakness is attributable to service-
connected disability, lumbar discogenic disease.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of the service-connected 
disability from the effects of a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected disability).

The Board agrees with the veteran's contention that inability 
to stand for more than one minute is essentially equivalent 
to loss of use of the lower extremities.  With resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the statutory criteria for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment.  38 U.S.C.A. §§ 3901, 
3902.  Since entitlement to financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment is a greater benefit than entitlement to assistance 
with adaptive equipment alone, no further discussion of 
entitlement to assistance with adaptive equipment alone is 
required.  


ORDER

The appeal for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


